 

Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 1of 15

Page 1 of 6

THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

~largus- wayne: brock™largus-axley: moore
~largus:ragnabrok~LARGUS ~ W ~ BROCK, et
al.,resurrected™sui-
juris~Lawful~Executor™~Beneficiary~Priority
Creditor~relator~ C/O P.O. Box 388
Crescent America (73028), 405-974-1141

~QuasiPlaintiff~Petitioner~Relator
vs.

STATE OF OKLAHOMA, et al. D-U-N-S
Number 043440601 c/o ~michael-j:

hunter~MICHAEL—J.: HUNTER™~ et. al. 313
NE 21st St, Oklahoma City, OK 73105

DEPARTMENT OF PUBLIC SAFETY, et. al.,
LEGAL DIVISION DESIGNEE et. al., c/o

~steve: McCraw~STEVE: MCCRAW~et. al.,
3600 N Martin Luther King Ave, Oklahoma
City, OK 73111

OKLAHOMA COUNTY, et. al. D-U-N-S
Number 065430530, et. al.,SHERRIF c/o
~john: whetsel~JOHN: WHETSELY” et. al.,
c/o ~paul-d.: taylor~PAUL-D.: TAYLOR”, et.
al., 320 ROBERT S KERR AVE STE 203
Oklahoma City, OK 73102

THE CITY OF OKLAHOMA CITY, et al. D-U-N-
S Number 073131542 c/o ~mick:
cornett~MICK: CORNETT™ et. al., c/o
~david: holt~DAVID: HOLT~ et. al, 100 N.
Walker Ave. Oklahoma City, OK 73102

 

Case No. 19cv03112 T.N.M.

Date: November 13, 2019

RELATORS RESPONSE TO ORDER TO
SHOW CAUSE
BY PETITIONER™Pro-Per ~largus- w:

brock~LARGUS - W:BROCK, et al.

Complaint Filed: September 18, 2019

RECEIVED

NOV 12 2015

Clerk, US District & Bankruptcy
“outs for the Oistnet of Columbia

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK

 
 

Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 2 of 15

Page 2 of 6

,THE MUNICIPAL CRIMINAL COURT OF
RECORD, et al., COURT CLERK, et al. c/o
~lashawn-r: thompson~LASHAWN-R:

THOMPSON”, et al. 701 Couch Dr,
Oklahoma City, OK 73102

CITY ATTORNEY, et al. c/o ~richard-c.:
smith’RICHARD-C.: SMITH™, et al., 200 N
Walker Ave # 400, Oklahoma City, OK
73102,

CITY CLERK, et. al. c/o “francis:
kersey~FRANCIS KERSEY~, et al 200 N
Walker Ave # 400, Oklahoma City, OK
73102

HONORABLE, et al., c/o ~donald-o:
kiffin~DONALD-O. KIFFIN~, et al. 701 Couch
Dr, Oklahoma City, OK 73102,

c/o “edward-d: hasbrook~EDWARD-D.:
HASBROOK~, et al. 701 Couch Dr, Oklahoma
City, OK 73102,

MUNICIPAL COUNSELOR, et al., c/o
~kenneth: jordan~KENNETH: JORDAN”, et
al. 701 Couch Dr, Oklahoma City, OK 73102,

c/o “steven: huddleston~STEVEN:
HUDDLESTON”, et al. 701 Couch Dr,
Oklahoma City, OK 73102,

DEPUTY MUNICIPAL COUNSELOR, et al. c/o

~cindy: richard~CINDY: RICHARD~, et al.
701 Couch Dr, Okiahoma City, OK 73102,

MUNICIPAL COURT REPORTER, et al., c/o”
~pamela-a: wallace~PAMELA-A.:
WALLACE”, et al. 701 Couch Dr, Oklahoma
City, OK 73102,

 

 

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK
 

Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 3 of 15
Page 3 of 6

THE CITY OF OKLAHOMA CITY POLICE
DEPARTMENT, et al. D-U-N-S Number
005184739 POLICE CHIEF, et al., c/o
~wade: gourley~ WADE: GOURLEY~, et al.
701 Colcord Dr, Oklahoma City, OK 73102,

c/o ~bill: citty~BILL: CITTY ~, et al. 701
Colcord Dr, Oklahoma City, OK 73102,

POLICE OFFICER. , et al.

c/o ~mark —a.: garrett~MARK-A. GARRETT~
Com. # 1807, et al. 701 Colcord Dr,
Oklahoma City, OK 73102,

c/o ~b.: poole~ B.: POOLE~ Com # 1669,
et.al. 701 Colcord Dr, Oklahoma City, OK
73102,

c/o ~: bowen BOWEN~ Com. # 1165, et al.
701 Colcord Dr, Oklahoma City, OK 73102,

c/o “william: nance~WILLIAM: NANCE~ et.
al.,Com. #2084, et al. 701 Colcord Dr,
Oklahoma City, OK 73102,

c/o “steven: cholity~STEVEN: CHOLITY~
Com. #1761, et al. 701 Colcord Dr, Oklahoma
City, OK 73102,

c/o ~dalton: kennedy~DALTON
KENNEDY~Com. #1849, et al. 701 Colcord
Dr. Oklahoma City, OK 73102,

c/o ~b.: downs~B.: DOWN~ Com. #2056, et
al. 701 Colcord Dr. Oklahoma City, OK
73102,

c/o ~m: comodeca*M. COMODECA~ Com. #
1980, et al. 701 Colcord Dr. Oklahoma City,
OK 73102,

c/o ~k.: gellenbeck~K.: GELLENBECK~ Com.
# 1887, et al. 701 Colcord Dr. Oklahoma
City, OK 73102,

 

 

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK
 

I :
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 4 of 15

Page 4 of 6

c/o ~b.: herman~B.: HERMAN~ Com. #
2148, et al. 701 Colcord Dr. Oklahoma City,
OK 73102,

c/o ~m.: gilmore~M.: GILMORE~ Com.
#1488, et al. 701 Colcord Dr. Oklahoma City,
OK 73102,

c/o ~a.: kitch~A. KITCH~ Com. # 2154, et al.
701 Colcord Dr. Oklahoma City, OK 73102,

c/o ~cecil: moss~CECIL: MOSS~ Com.# et. al.
701 Colcord Dr. Oklahoma City, OK 73102,

c/o “mathew: morrison*~MATHEW:
MORRISON~ et. al. Com. # et. al. 701
Colcord Dr. Oklahoma City, OK 73102,

Defendant’s/ Respondent’s

 

 

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK
Peo
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 5 of 15

Page 5 of 6

‘RELATORS RESPONSE TO SHOW CAUSE ORDER.
: NOTICE TO PRINCIPAL IS NOTICE TO AGENT.

: NOTICE TO AGENT IS NOTICE TO PRINCIPAL.

:Notice of Err of Court to Clerk Sea: clerked in err ~ ProSe ~ Relators standing in law Statute
obliges the Clerk Sea of court to clerk the Claim ~Pro-Per~ Title 28 Chap. 97 §1605(c) §1605A
(g)(2) failure to correct err by Clerk Sea is default.

:NOTICE :No parent corporations are recognized or know to have as have stock in any party of
interest. No law firms, et al, are represented by petitioner. There are no pending cases known to
counsel that will be affected by this court’s decision than those listed as - enjoined/injoined as

derived, hereafter, from enjoindre/iniungo which by etymology means “to join with’/to attach”.

We All have come in Comity, Amity and Peace standing in ~propria-personam~Pro-Per~
invoking the “saving to suitors” clause*” {dejure Judiciary Act of 1789*”, Section 9; Title 28
“United States” Code (hereafter USC) *§§1333 and *1605(c); 28 USC Chapter 97}, as the
~quasi~plaintiffs~Petitioner~ and are ~real~realty~relator~ parties of interest invoking the
~4"".Crown~Principle~law~Y ashua~Jesus~Christ~Y ahweh~USCA~* 1:18-mc-0086~Case #18-
5369~19-1099~ (hereafter ~4" Crown Principle 19-1099~) wish remedy in Common Law and
the Law of Equity Juris. ~We~Relators~ aver this cause of Action is a continued constructive
bond fraud and malicious prosecution upon title and land patent ~Petitioner~largus-wayne:
brock~ LARGUS-WAYNE: BROCK ~ by THE CITY OF OKLAHOM CITY (hereafter
TCOOC), and organized for profit Corporate identity registered D-U-N-S number 073131542, a
political sub division of THE COUNTY OF OKLAHOMA D-U-N-S Corporate identity
registered number 065430530, a political sub division of THE STATE OF OKLAHOMA
Corporate Identity registered D-U-N-S_ number 043440601. Relators wish remedy total value of
the vessel in Common Law and the Law of Equity, Based upon finding of facts and conclusions

in law of public record this Court has the exclusive jurisdiction supervisory cognizance over this

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK
| '
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 6 of 15

Page 6 of 6

cause of action of Title and Patents fraud of ~Relator~Petitioner~largus-w: brock~ LARGUS-
WAYNE: BROCK~living-man~ Alaska~ by this show of cause pursuant to *Title 28 chapter 97
1605(a)(b)(c)(d), 1605A.(a)(1)(g)(1). And aver *Mookini v. United States, 303 U.S. 201, 205, 58
S.Ct 543,545,82L.Ed. 748 (1938). ), the Supreme Court said that "vesting a territorial court with

jurisdiction similar to that vested in the District Courts of the United States does not make it a

‘District Court of the United States”.

As ~Yashua~Yahweh~Jehova~ as my witness under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct. Executed on November 13",

Year of our Lord and Savior 2019 all rights reserved.

 

fr.

“AL Lyhts Cocevved

~ la VGUF < fr ng) ‘ byob “¢# a
/

 

 

RELATORS RESPONSE TO SHOW CAUSE ORDER BY PETITIONER LARGUS W. BROCK
I 1
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 7 of 15

Table of Authorities

 

28 U.S.C.

United States Code, 2011 Edition

Title 28 - JUDICIARY AND JUDICIAL PROCEDURE

PART IV - JURISDICTION AND VENUE

CHAPTER 97 - JURISDICTIONAL IMMUNITIES OF FOREIGN STATES
From the U.S. Government Publishing Office, www.gpo.gov

CHAPTER 97—JURISDICTIONAL IMMUNITIES OF FOREIGN STATES

AMENDMENTS

§1602. Findings and declaration of purpose

The Congress finds that the determination by United States courts of the claims of
foreign states to immunity from the jurisdiction of such courts would serve the
interests of justice and would protect the rights of both foreign states and litigants in
United States courts. Under international law, states are not immune from the
jurisdiction of foreign courts insofar as their commercial activities are concerned, and
their commercial property may be levied upon for the satisfaction of judgments
rendered against them in connection with their commercial activities. Claims of
foreign states to immunity should henceforth be decided by courts of the United States
and of the States in conformity with the principles set forth in this chapter.

(Added Pub. L. 94-583, §4(a), Oct. 21, 1976, 90 Stat. 2892.)

§1603. Definitions
For purposes of this chapter—

(a) A “foreign state”, except as used in section 1608 of this title, includes a
political subdivision of a foreign state or an agency or instrumentality of a foreign
state as defined in subsection (b).

(b) An “agency or instrumentality of a foreign state” means any entity—

(1) which is a separate legal person, corporate or otherwise, and

(2) which is an organ of a foreign state or political subdivision thereof, or a
majority of whose shares or other ownership interest is owned by a foreign state
or political subdivision thereof, and

(3) which is neither a citizen of a State of the United States as defined in
section 1332 (c) and (e) of this title, nor created under the laws of any third

country.
Is
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 8 of 15

(c) The “United States” includes all territory and waters, continental or insular,
subject to the jurisdiction of the United States.

(d) A “commercial activity” means either a regular course of commercial conduct
or a particular commercial transaction or act. The commercial character of an
activity shall be determined by reference to the nature of the course of conduct or
particular transaction or act, rather than by reference to its purpose.

(e) A “commercial activity carried on in the United States by a foreign state”
means commercial activity carried on by such state and having substantial contact
with the United States.

(Added Pub. L. 94-583, §4(a), Oct. 21, 1976, 90 Stat. 2892; amended Pub. L. 109-2,
§4(b)(2), Feb. 18, 2005, 119 Stat. 12.)

§1605. General exceptions to the jurisdictional immunity of a foreign state
(a) A foreign state shall not be immune from the jurisdiction of courts of the United
States or of the States in any case—

(1) in which the foreign state has waived its immunity either explicitly or by
implication, notwithstanding any withdrawal of the waiver which the foreign state
may purport to effect except in accordance with the terms of the waiver;

(2) in which the action is based upon a commercial activity carried on in the
United States by the foreign state; or upon an act performed in the United States in
connection with a commercial activity of the foreign state elsewhere; or upon an act
outside the territory of the United States in connection with a commercial activity of
the foreign state elsewhere and that act causes a direct effect in the United States;

(3) in which rights in property taken in violation of international law are in issue
and that property or any property exchanged for such property is present in the
United States in connection with a commercial activity carried on in the United
States by the foreign state; or that property or any property exchanged for such
property is owned or operated by an agency or instrumentality of the foreign state
and that agency or instrumentality is engaged in a commercial activity in the United
States;

(4) in which rights in property in the United States acquired by succession or gift
or rights in immovable property situated in the United States are in issue;

(5) not otherwise encompassed in paragraph (2) above, in which money damages
are sought against a foreign state for personal injury or death, or damage to or loss
of property, occurring in the United States and caused by the tortious act or
omission of that foreign state or of any official or employee of that foreign state
while acting within the scope of his office or employment; except this paragraph
shall not apply to—

(A) any claim based upon the exercise or performance or the failure to exercise
or perform a discretionary function regardless of whether the discretion be

abused, or
I
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 9 of 15

(B) any claim arising out of malicious prosecution, abuse of process, libel,
slander, misrepresentation, deceit, or interference with contract rights; or

(b) A foreign state shall not be immune from the jurisdiction of the courts of the
United States in any case in which a suit in admiralty is brought to enforce a maritime
lien against a vessel or cargo of the foreign state, which maritime lien is based upon a
commercial activity of the foreign state: Provided, That—

(1) notice of the suit is given by delivery of a copy of the summons and of the
complaint to the person, or his agent, having possession of the vessel or cargo
against which the maritime lien is asserted; and if the vessel or cargo is arrested
pursuant to process obtained on behalf of the party bringing the suit, the service of
process of arrest shall be deemed to constitute valid delivery of such notice, but the
party bringing the suit shall be liable for any damages sustained by the foreign state
as a result of the arrest if the party bringing the suit had actual or constructive
knowledge that the vessel or cargo of a foreign state was involved; and

(2) notice to the foreign state of the commencement of suit as provided in section
1608 of this title is initiated within ten days either of the delivery of notice as
provided in paragraph (1) of this subsection or, in the case of a party who was
unaware that the vessel or cargo of a foreign state was involved, of the date such
party determined the existence of the foreign state's interest.

(c) Whenever notice is delivered under subsection (b)(1), the suit to enforce a
maritime lien shall thereafter proceed and shall be heard and determined according to
the principles of law and rules of practice of suits in rem whenever it appears that, had
the vessel been privately owned and possessed, a suit in rem might have been
maintained. A decree against the foreign state may include costs of the suit and, if the
decree is for a money judgment, interest as ordered by the court, except that the court
may not award judgment against the foreign state in an amount greater than the value
of the vessel or cargo upon which the maritime lien arose. Such value shall be
determined as of the time notice is served under subsection (b)(1). Decrees shall be
subject to appeal and revision as provided in other cases of admiralty and maritime
jurisdiction. Nothing shall preclude the plaintiff in any proper case from seeking relief
in personam in the same action brought to enforce a maritime lien as provided in this
section.

(d) A foreign state shall not be immune from the jurisdiction of the courts of the
United States in any action brought to foreclose a preferred mortgage, as defined in
section 31301 of title 46. Such action shall be brought, heard, and determined in
accordance with the provisions of chapter 313 of title 46 and in accordance with the
fot
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 10 of 15

principles of law and rules of practice of suits in rem, whenever it appears that had
the vessel been privately owned and possessed a suit in rem might have been
maintained.

*§1605A. Terrorism exception to the jurisdictional immunity of a foreign state
(a) In General.—

(1) No immunity —A foreign state shall not be immune from the jurisdiction of
courts of the United States or of the States in any case not otherwise covered by this
chapter in which money damages are sought against a foreign state for personal
injury or death that was caused by an act of torture, extrajudicial killing, aircraft
sabotage, hostage taking, or the provision of material support or resources for such
an act if such act or provision of material support or resources is engaged in by an
official, employee, or agent of such foreign state while acting within the scope of
his or her office, employment, or agency.

* (g) Property Disposition —

(1) In general.—In every action filed in a United States district court in
which jurisdiction is alleged under this section, the filing of a notice of pending
action pursuant to this section, to which is attached a copy of the complaint
filed in the action, shall have the effect of establishing a lien of lis pendens upon
any real property or tangible personal property that is—

(A) subject to attachment in aid of execution, or execution, under section

1610;

(B) located within that judicial district; and

(C) titled in the name of any defendant, or titled in the name of any entity
controlled by any defendant if such notice contains a statement listing such
controlled entity.

(2) Notice.—A notice of pending action pursuant to this section shall be filed
by the clerk of the district court in the same manner as any pending action and
shall be indexed by listing as defendants all named defendants and all entities

listed as controlled by any defendant.
(3) Enforceability.—Liens established by reason of this subsection shall be
enforceable as provided in chapter 111 of this title.

(h) Definitions ——For purposes of this section— (2) the term “hostage taking” has
the meaning given that term in Article 1 of the International Convention Against the

Taking of Hostages;

(5) the term “national of the United States” has the meaning given that term in
section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
Ir:
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 11 of 15

“€ Judiciary Act of 1789 Acts of The First Congress of the United States, as
adopted on September 24, 1789, in the first session of the First United States
Congress Assembled, Chapter 20, “An act to establish the Judicial Courts of the
United States,” pages 73-93 and Chapter 21, “An act to regulate Processes in the
Courts of the United States,” ‘3 pages 93-94, with emphasis Sections 9 and 35, and
Chapter 22.

*§ 1333. Admiralty, maritime and prize cases The district courts shall have original
jurisdiction, exclusive of the courts of the States, of: (1) Any civil case of admiralty or
maritime jurisdiction, saving to suitors in all cases all other remedies to which they are
otherwise entitled. (2) Any prize brought into the United States and all proceedings for the
condemnation of property taken as prize. (June 25, 1948, ch. 646, 62 Stat. 931; May 24, 1949,
ch. 139, §79, 63 Stat. 101.)

*in Mookini v. United States, 303 U.S. 201, 205, 58 S.Ct. 543, 545, 82 L.Ed. 748 (1938),
the Supreme Court said that "vesting a territorial court with jurisdiction similar to that vested
in the District Courts of the United States does not make it a ‘District Court of the United
States'”.

*United States Court Appeals 1:18-mc-0086~Case #18-5369~19-1099
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 12 of 15

COVER SHEET

CERTIFICATE OF SERVICE | certify that a true copy of this pleading was served to the following
via first class 'United States' Postal Service delivery at the addresses provided below on or

before November 13, 2019 h, i , ¥ _
Nm LP ents oy a

 
  

STATE OF OKLAHOMA, et al. . D-U-N-S Number 043440601 c/o ~michael-j: hunter~MICHAEL-J.:
HUNTER” et. al. 313 NE 21st St, Oklahoma City, OK 73105

DEPARTMENT OF PUBLIC SAFETY, et. al., LEGAL DIVISION DESIGNEE et. al., c/o “steve:
McCraw~STEVE: MCCRAW~et. al., 3600 N Martin Luther King Ave, Oklahoma City, OK 73111

OKLAHOMA COUNTY, et. al. D-U-N-S Number 065430530, et. al. SHERRIF c/o
~john: whetsel~JOHN: WHETSEL~ et. al., c/o ~paul-d.: taylor~PAUL-D.: TAYLOR”, et. al., 320
ROBERT S KERR AVE STE 203 Oklahoma City, OK 73102

THE CITY OF OKLAHOMA CITY, et al. D-U-N-S Number 073131542 c/o ~mick: cornett~MICK:
CORNETT™ et. al., c/o ~david: holt~DAVID: HOLT~ et. al, 100 N. Walker Ave. Oklahoma City, OK

73102
»THE MUNICIPAL CRIMINAL COURT OF RECORD, et al., COURT CLERK, et al. c/o ~lashawn-r:

thompson~LASHAWN-R: THOMPSON”, et al. 701 Couch Dr, Oklahoma City, OK 73102

CITY ATTORNEY, et al. c/o “richard-c.: smith~RICHARD-C.: SMITH™, et al., 200 N Walker Ave #
400, Oklahoma City, OK 73102,

CITY CLERK, et. al. c/o “francis: kersey~FRANCIS KERSEY™, et al 200 N Walker Ave # 400,
Oklahoma City, OK 73102

HONORABLE, et al., c/o ~donald-o: kiffin~DONALD-O. KIFFIN”, et al. 701 Couch Dr, Oklahoma
City, OK 73102,

c/o ~edward-d: hasbrook~EDWARD-D.: HASBROOK™, et al. 701 Couch Dr, Oklahoma City, OK
73102,

MUNICIPAL COUNSELOR, et al., c/o ~kenneth: jordan~KENNETH: JORDAN”, et al. 701 Couch Dr,
Oklahoma City, OK 73102,

c/o “steven: huddleston~STEVEN: HUDDLESTON”, et al. 701 Couch Dr, Oklahoma City, OK
73102,

DEPUTY MUNICIPAL COUNSELOR, et al. c/o ~cindy: richard~CINDY: RICHARD~, et al. 701 Couch
Dr, Oklahoma City, OK 73102,
Case 1:19-cv-03112-TNM Document 4 Filed 11/12/19 Page 13 of 15

MUNICIPAL COURT REPORTER, et al., c/o~ ~pamela-a: wallace~PAMELA-A.: WALLACE”, et al.
701 Couch Dr, Oklahoma City, OK 73102,

THE CITY OF OKLAHOMA CITY POLICE DEPARTMENT, et al. D-U-N-S Number 005184739
POLICE CHIEF, et al., c/o “wade: gourley~WADE: GOURLEY®~, et al. 701 Colcord Dr, Oklahoma
City, OK 73102,

c/o bill: citty~BILL: CITTY ~, et al. 701 Colcord Dr, Oklahoma City, OK 73102,

POLICE OFFICER. , et al.
c/o ~mark —a.: garrett~MARK-A. GARRETT~ Com. # 1807, et al. 701 Colcord Dr, Oklahoma City,

OK 73102,
c/o ~b.: poole~ B.: POOLE~ Com # 1669, et.al. 701 Colcord Dr, Oklahoma City, OK 73102,
c/o ~: bowen™ BOWEN~ Com. # 1165, et al. 701 Colcord Dr, Oklahoma City, OK 73102,

c/o “william: nance~WILLIAM: NANCE” et. al.,Com. #2084, et al. 701 Colcord Dr, Oklahoma City,
OK 73102,

c/o “steven: cholity~STEVEN: CHOLITY~ Com. #1761, et al. 701 Colcord Dr, Oklahoma City, OK
73102,

c/o “dalton: kennedy~DALTON KENNEDY~Com. #1849, et al. 701 Colcord Dr. Oklahoma City,
OK 73102,

c/o ~b.: downs~B.: DOWN~ Com. #2056, et al. 701 Colcord Dr. Oklahoma City, OK 73102,

c/o ~m: comodeca~M. COMODECA~ Com. # 1980, et al. 701 Colcord Dr. Oklahoma City, OK
73102,

c/o ~k.: gellenbeck~K.: GELLENBECK~ Com. # 1887, et al. 701 Colcord Dr. Oklahoma City, OK
73102,

c/o ~b.: herman~B.: HERMAN~ Com. # 2148, et al. 701 Colcord Dr. Oklahoma City, OK 73102,

c/o ~m.: giimore~M.: GILMORE~ Com. #1488, et al. 701 Colcord Dr. Oklahoma City, OK 73102,

c/o ~a.: kitch~A. KITCH™ Com. # 2151, et al. 701 Colcord Dr. Oklahoma City, OK 73102,
c/o “cecil: moss~CECIL: MOSS~ Com.# et. al. 701 Colcord Dr. Oklahoma City, OK 73102,

c/o ~mathew: morrison*~MATHEW: MORRISON” et. al. Com. # et. al. 701 Colcord Dr. Oklahoma
City, OK 73102, Defendant’s/ Respondent’s
rath cette at 3)

ae

eva

soit nh Re ei

eee,

Bete

:
ee

‘

er
=

.
se

vd

fre

ae
SN

cP he

 
Express

 

uw
eels

a3

wt 139"

c

ORIGIN IDI TIKA (405) 974-1141 SHIP DATE: 11NOV13
LARGUS BROCK ACTWGT: G.26 LB

CAD: 6992672/SSF 02021
2011 N HWY 74

CRESCENT, OK 73028 BILL CREDIT CARD
UNITED STATES US

1 ATTN: COURTCLERK
US DISTRICT COURT OF DIST COLUMBIA
333 CONSTITUTION AVE

WASHINGTON DC 20001

G00) 000-0000 REF:
PO: DEPT:

ne!

02/60 dX3 2GQUH SCP 2629S! # Hed
ROTI APR

EU ENOUUPEIDEIDAUUL FOF RO TED OE 1 OL
ng usiy bake Nia ih FedEx

t)
NA Oa ae
I

: an By t '
I AREAS AA it

—s.

79Zt190871 981 ur

 

'

TUE - 12 NOV 3:00P
eot; 7808 9906 5733 STANDARD OVERNIGHT

XC TSGA wus TAD

IMR
